Citation Nr: 0624583	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  04-00 153A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to automobile and adaptive equipment or for 
adaptive equipment only.

2.  Entitlement to special monthly compensation based on loss 
of use of bilateral lower extremities.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD), based on in-service personal assault.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel
INTRODUCTION

The veteran had active duty from February 1984 to February 
1987.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from February 2003 and December 2004 rating 
decisions rendered by the St. Petersburg, Florida, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran's service-connected disabilities consist of 
left anterior tibial syndrome rated as 40 percent disabling, 
right anterior tibial syndrome rated as 40 percent disabling, 
temporomandibular joint dysfunction rated as 10 percent 
disabling, and hypothyroidism rated as noncompensable (zero 
percent) disabling.  

2.  The veteran is not entitled to compensation for the 
anatomical loss or loss of use of both hands and she is not 
service-connected for any eye disability.

4.  Neither ankylosis of a knee or hip due to service-
connected disabilities has been demonstrated, nor is either 
lower extremity shown to be shortened by 3 1/2 inches or more 
due to service-connected disabilities.

5.  Complete paralysis of the external popliteal nerve due to 
a service-connected disability causing foot drop is not 
shown.

6.  It has not been shown that the veteran has the anatomical 
loss or loss of use of a foot or both feet due to his 
service-connected disabilities, nor is functioning of either 
foot shown to be so limited due to a service-connected 
disability that the veteran would be equally well-served by 
an amputation with use of a suitable prosthetic appliance.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to automobile and adaptive 
equipment or for adaptive equipment only have not been met.  
38 U.S.C.A. §§ 3901, 3902, 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.808 (2005).

2.  The criteria for entitlement to special monthly 
compensation based on loss of use of the bilateral lower 
extremities have not been met.  38 U.S.C.A. §§ 1114(l); 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.350, 4.63 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be given to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In this case, VA's duties have been fulfilled.  Letter dated 
in August 2004 and October 2004 from VA as well as the 
February 2006 statement of the case (SOC) issued by the RO 
met the four notice requirements specified in Pelegrini.  
Therefore, VA has no outstanding duty to inform the veteran 
that any additional information or evidence is needed.

VA provided notice to the veteran both before and after the 
RO adjudicated her special monthly compensation and adaptive 
equipment claims.  Nevertheless, the Board finds that any 
defect with respect to the timing of the notice was harmless 
error.  The content of the notice fully complied with the 
requirements of U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005), and Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Further, after the notice was provided, the case 
was readjudicated in the February 2006 statement of the case 
(SOC).  The veteran has been provided every opportunity to 
submit evidence and argument in support of her claims, and to 
respond to VA notices.  Therefore, the Board finds no defect 
in notice that results in any prejudice to the veteran.  
Moreover, the veteran has not shown or alleged any prejudice 
in the content of the notice concerning these issues.

The veteran was notified of all five elements of a service 
connection claim in a March 2006 letter from VA, as required 
by Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
not addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  Service connection was granted for the veteran's 
bilateral lower extremity disabilities in 1987; those claims 
have already been substantiated.  

As for VA's duty to assist a veteran, the veteran's available 
service medical records, VA treatment records, and private 
treatment records have been obtained and associated with the 
file.  There is no indication that relevant (i.e., pertaining 
to treatment for the claimed disability) records exist that 
have not been obtained.  The duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim.  In this case, the Board notes that a VA examination 
was obtained to evaluate the veteran's bilateral lower 
extremity disabilities concerning her current functional 
impairment.  

VA has satisfied its duties to inform and assist the veteran 
in this case.  Any "error" to the veteran resulting from 
this Board decision does not affect the merits of her claims 
or her substantive rights, for the reasons discussed above, 
and is therefore harmless.  38 C.F.R. § 20.1102 (2005).  
There is no reasonable possibility that further assistance to 
the veteran would substantiate her claims.  38 C.F.R. 
§ 3.159(d) (2005).


Merits of the Claims

Automobile and Adaptive Equipment or for Adaptive Equipment 
Only

Financial assistance may be provided to an "eligible person" 
in acquiring an automobile or other conveyance and adaptive 
equipment, or adaptive equipment only.  38 U.S.C.A. § 
3902(a)(b).  A veteran is considered an "eligible person" if 
he or she is entitled to compensation for any of the 
following disabilities: (i) The loss or permanent loss of use 
of one or both feet; (ii) the loss or permanent loss of use 
of one or both hands; (iii) the permanent impairment of 
vision of both eyes.  38 U.S.C.A. § 3.808(b)(1).  Objective 
and competent medical evidence of record does not show that 
the veteran has loss of use of either hand or that she has a 
service- connected visual disability.  However, as the 
veteran's service-connected disabilities involve both of her 
lower extremities, the question for resolution is whether she 
has loss or permanent loss of use of either foot.

The term "loss of use" of a hand or foot is defined by 38 
C.F.R. § 3.350(a)(2) and 4.63 as that condition where no 
effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below elbow or knee with use of a suitable 
prosthetic appliance. The determination will be made on the 
basis of the actual remaining function, whether the acts of 
grasping, manipulation, etc., in the case of the hand, or 
balance, propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.  Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 
which constitute loss of use of a foot or hand are extremely 
unfavorable ankylosis of the knee, or complete ankylosis of 
two major joints of an extremity, or shortening of the lower 
extremity of 31/2 inches or more.  Complete paralysis of the 
external popliteal nerve (common peroneal) and consequent 
footdrop, accompanied by characteristic organic changes 
including trophic and circulatory disturbances and other 
concomitants confirmatory of complete paralysis of this 
nerve, will also be taken as loss of use of the foot.  38 
C.F.R. § 4.63.  Under 38 C.F.R. § 4.124a, Diagnostic Code 
8521, complete paralysis also encompasses foot drop and 
slight droop of the first phalanges of all toes, an inability 
to dorsiflex the foot, loss of extension (dorsal flexion) of 
the proximal phalanges of the toes, loss of abduction of the 
foot, weakened adduction of the foot, and anesthesia covering 
the entire dorsum of the foot and toes.

The veteran's service-connected disabilities consist of left 
anterior tibial syndrome rated as 40 percent disabling, right 
anterior tibial syndrome rated as 40 percent disabling, 
temporomandibular joint dysfunction rated as 10 percent 
disabling, and hypothyroidism rated as noncompensable (zero 
percent) disabling.  In this case, the veteran contends that 
she has effectively lost the use of her feet due to her 
service-connected bilateral lower extremity disabilities, as 
she is unable to ambulate and uses an electric scooter. 

A November 2003 VA examination report and additional VA 
treatment records dated in 2003 detail treatment for reflex 
sympathetic dystrophy, suggestive complex regional pain 
syndrome, and left foot neuritis.  Subjective complaints of 
foot pain, impaired coordination, weakness, and unsteady gait 
were also noted in the records.  
However in a November 2004 VA examination report, the 
examiner indicated that the veteran had symmetrical and 
active deep tendon reflexes, normal muscle strength, and 
palpable pedal pulses with no evidence of myopathy or 
radiculopathy, atrophy of lower extremity muscles, vascular 
changes, or edematous changes.  It was specifically noted 
that the veteran was able to get from her wheelchair to the 
examining table with the examiner's assistance.  The examiner 
stated that that veteran did not fulfill the criteria for a 
diagnosis of complex regional pain syndrome and opined that 
it was "very difficult" to attribute all the veteran's 
current symptoms to an injury in service 17 years ago.  It 
was further noted that the examiner was unable to explain why 
the veteran was not able to fully ambulate.    

In May 2005, the veteran received a VA initial assessment for 
driver rehabilitation.  The examiner indicated that she had 
limited active range of motion in her lower extremities, 
exhibited a noticeable expression of pain on movement of 
lower extremities, and demonstrated decreased motor control 
as well as poor reaction time due to lower extremity 
impairment.  Additional VA treatment records dated in October 
2005 and December 2005 listed an impression of polyneuropathy 
and noted there was no radiographic evidence of reflex 
sympathetic dystrophy.  Multiple VA treatment records dated 
in 2004 and 2005 indicated that the veteran was able to 
ambulate around her home and noted that she identified 
walking for extended periods as an aggravating factor for 
foot pain.  

Objective medical evidence reflects that the appellant is 
able to ambulate, albeit with some loss of function.  
However, the record does not show that the actual remaining 
function is so ineffective that it could be accomplished 
equally well by an amputation stump with prosthesis.  
Findings of shortening of either lower extremity, ankylosis 
in any lower extremity joint, or complete paralysis of the 
external popliteal nerve are also not shown in the evidence 
of record.  Consequently, there is no basis for making an 
award of automobile or other adaptive equipment based on the 
loss of use of either foot due to the veteran's service-
connected disabilities.  In this case, there is no service-
connected impairment that meets the criteria under 38 C.F.R. 
§§ 3.350 and 4.63, and a grant of this benefit is not 
warranted.

A veteran who does not qualify as an "eligible person" under 
the foregoing criteria may nevertheless be entitled to 
adaptive equipment, and adaptive equipment only, if she is 
entitled to VA compensation for ankylosis of one or both 
knees, or of one or both hips.  38 U.S.C.A. § 3902(b)(2); 38 
C.F.R. § 3.808(b)(1)(iv).  Ankylosis is defined as immobility 
and consolidation of a joint due to disease, injury, or 
surgical procedure.  See Shipwash v. Brown, 8 Vet. App. 218, 
221 (1995) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 
(27th ed. 1988) at 91). While competent medical evidence of 
record indicated that the veteran underwent knee surgery in 
May 2003 as well as had radiographic findings of left knee 
degenerative joint disease in November 2002, objective 
findings of ankylosis of either knee or hip have not been 
demonstrated.

Based on the evidence of record, the veteran does not meet 
the requirements for financial assistance for the purchase of 
an automobile and adaptive automobile equipment or for 
adaptive equipment only.  As the Board finds that the 
preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


Special Monthly Compensation - Loss of Use of Lower 
Extremities

Special monthly compensation is payable at a specified rate 
if the veteran, as the result of service-connected 
disability, has suffered the anatomical loss or loss of use 
of both feet.  38 U.S.C.A. § 1114(l) (West 2002 & Supp. 
2005); 38 C.F.R. § 3.350(b)(1) (2005).  Under 38 C.F.R. 
§ 3.350(b)(1), the criteria for loss and loss of use of an 
extremity contained in 38 C.F.R. § 3.350(a)(2) are 
applicable.  The term "loss of use" of a hand or foot is 
defined by 38 C.F.R. §§ 3.350(a)(2) and 4.63, as discussed at 
length above.  

In Tucker v. West, 11 Vet. App. 369, 373 (1999), the Court 
stated that the relevant inquiry concerning a SMC award is 
not whether amputation is warranted but whether a claimant 
has effective function remaining other than that which would 
be equally well served by an amputation with use of a 
suitable prosthetic appliance.  The Court also stated that in 
accordance with 38 C.F.R. § 4.40, the Board is required to 
consider the impact of pain in making its decision and to 
articulate how pain on use was factored into its decision.



The significant nature of the veteran's multiple medical 
conditions is not disputed, including the fact that she had 
been using a scooter or motorized wheelchair.  Competent 
medical evidence of record establishes that the veteran has 
definite functional limitation and serious debility in her 
lower extremities but is insufficient to show that the 
effective function remaining in the veteran's lower 
extremities could be accomplished equally well by an 
amputation stump with prosthesis.  While the evidence 
reflects that the veteran's ability to walk has been greatly 
limited by her service-connected disabilities of left and 
right anterior tibial syndrome, there is no medical evidence 
of loss of use of the lower extremities due to those service-
connected disabilities.  As noted above, objective findings 
of ankylosis of either knee, shortening of either lower 
extremity, or complete paralysis of the external popliteal 
nerve and consequent foot drop have not been shown in the 
record.

Further, an additional rating for special monthly 
compensation based on pain on use would not be appropriate.  
See Tucker v. West, 11 Vet.App. at 373.  The veteran's 
bilateral lower extremity impairment has already been 
compensated under the schedular criteria.  The veteran 
clearly has pain and weakness that limits her functional 
ability.  However, pain and weakness alone do not equate to 
loss of use of the feet to the extent that the veteran has no 
effective function other than that which would be served 
equally well by amputation with use of a suitable prosthetic 
appliance.  Finally, there is no evidence of record to show 
that the level of pain from the veteran's service-connected 
disabilities is such as to warrant a finding of entitlement 
to special monthly compensation. 

Based on the evidence of record, the veteran does not meet 
the requirements for entitlement to special monthly 
compensation.  As the Board finds that the preponderance of 
the evidence is against the veteran's claim, the benefit of 
the doubt doctrine is not for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to special monthly compensation based on loss of 
use of bilateral lower extremities is denied.

Entitlement to automobile and adaptive equipment or for 
adaptive equipment only is denied.
REMAND

The veteran contends that she has PTSD related to two 
incidents of personal assault incurred during active service.  
In multiple statements, the veteran indicated that she was 
beaten by masked assailants while in her bed in May 1984.  
The veteran submitted additional statements from fellow 
service members discussing the incident as well a May 1984 
discharge notice from an unnamed facility showing treatment 
from neurosurgery service.  Another stressor reported by the 
veteran involved sexual harassment by a group of men trapping 
her in her room at the barracks.  Numerous statements of 
record from the veteran and fellow service members described 
an incident during fall 1984/winter 1985 when servicemen 
banged on the veteran's door and window while yelling 
obscenities and threats.  It was noted that one man 
indecently exposed himself in the veteran's window and was 
taken away by military police but never punished.  The 
veteran has reported feeling an intense fear of being 
attacked or raped while trapped in her room during that 
incident.  The veteran has also claimed that she was 
transferred to a different section after the incident.            

Service personnel records have been obtained and associated 
with the file.  It is shown that the veteran was assigned to 
the Communication Section in December 1984 and the Wire 
Section thereafter with a notation that the veteran had done 
an outstanding job and received an award as well as a 
promotion.  In September 1985, the veteran was reassigned to 
Germany for a permanent change of station with a notation of 
"army married couple".  

Under 38 C.F.R. § 3.304(f)(3), for PTSD claims based on in-
service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to:  Records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; tests for 
sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in the 
sources.  Examples of behavior changes that may constitute 
credible evidence of a stressor include, but are not limited 
to:  Request for transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavioral changes.

The law is clear that VA will not deny a PTSD claim that is 
based on in-service personal assault without first advising 
the claimant that evidence from sources other than service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor, and allowing 
him/her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  VA must 
make all reasonable efforts to obtain the relevant evidence.  
38 C.F.R. § 3.159(c).  In addition, VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f)(3).

In July 2004, VA approved for publication a new form, VA Form 
21-0781a, Statement in Support of Claim for Service 
Connection for Post Traumatic Stress Disorder Secondary to 
Personal Trauma.  The new form identifies additional types of 
documentation that may be used to corroborate the occurrence 
of a stressor involving sexual assault, and it lists 
additional behavior changes or experiences that might occur 
following a sexual assault.  The veteran should be sent and 
asked to complete a new VA Form 21-0781a.

Multiple VA treatment records dated from 2002 to 2006 show 
treatment for chronic PTSD due to "military sexual trauma".  
A September 2003 VA psychiatric admission evaluation listed 
an admit diagnosis of depression and noted that the veteran 
was uncomfortable around men.  An additional diagnostic 
impression from the September 2003 VA inpatient treatment 
notes was listed as severe mood disorder secondary to a 
general medical condition.  Private hospital treatment notes 
dated in March 2005 show admission diagnoses of PTSD, major 
depression, rule out bipolar disorder, and dissociative 
disorder with amnesitic elements.  A May 2005 VA mental 
health clinic note discussed findings of PTSD and depression 
and the veteran's claims of sexual harassment and rape 
incurred during active duty.  
A VA medical opinion addressing the question of whether the 
record tends to suggest that the veteran's claimed in-service 
stressful experiences involving personal assault actually 
occurred would be helpful in resolving the claim for 
entitlement to service connection for PTSD.  38 C.F.R. § 
3.304(f)(3).  No such opinion is currently of record.  
Further, given the nature of the claim on appeal and 
additional evidence received, a medical opinion is needed 
concerning the relationship, if any, between currently 
diagnosed PTSD and events incurred during active military 
service.

Accordingly, the case is REMANDED for the following action:

1.  Request that the veteran identify 
(names, addresses, and approximate dates 
of treatment) all VA and non-VA health 
care providers who have treated her for 
the claimed psychiatric disability of 
PTSD.  In this case, the record also 
contains numerous references to treatment 
providers for the veteran's claimed 
disability that have not been clarified or 
requested.  In a June 1997 private initial 
psychiatric evaluation of record, the 
veteran reported that she had multiple 
prior hospitalizations for psychiatric 
symptomatology.  These hospitalizations 
were noted as: (1) 16 years old during 
first hospitalization; (2) 24 years old 
when she was hospitalized for depression 
and suicidal ideation; (3) hospitalized 
twice in Hawaii from 1986 to 1993 for 
manic depression; and (4) hospitalized in 
North Carolina.  The report also indicated 
that the veteran was treated by a 
physician in Fayetteville, North Carolina 
for her claimed disability prior to June 
1997.  In a May 2005 VA outpatient 
treatment note, the veteran also reported 
that she had been hospitalized in Panama 
City and Fort Walton under the Florida 
Mental Health Act (The Baker Act) on 
multiple occasions.    

Attempt to obtain copies of complete 
treatment records (those not previously 
secured) from all identified sources.  If 
any of the identified records cannot be 
obtained and the AMC/RO does not have 
affirmative evidence that they do not 
exist, inform the veteran of the records 
that could not be obtained, including what 
efforts were made to obtain them.  The 
veteran should be advised that the VA will 
decide the case without these records 
unless she submits them.

2.  Obtain private treatment records from 
the private physician, who submitted the 
January 1993 statement located in the 
claims file, for the time period from June 
1992 to the present.  

3.  Obtain private treatment records from 
the social worker, who submitted a 
statement received in September 2002 
located in the claims file, for the time 
period from January 1997 to the present.  

4.  Contact the Beaumont Army Hospital in 
Ft. Bliss, Texas and request copies of all 
the veteran's treatment records in its 
possession, specifically for any treatment 
records dated on or around May 15, 1984.  
The hospital should be requested to 
provide a specific response on whether 
this evidence is currently in its 
possession.  All responses and/or evidence 
received should be associated with the 
claims file.

5.  In accordance with the provisions of 
M21-1, Part III at par. 5.14, and Part VI 
at par. 11.37, send the veteran an updated 
stressor development letter.  The veteran 
should also be notified that in-service 
personal assault may be corroborated by 
evidence from sources other than the 
service records, as defined in 38 C.F.R. § 
3.304(f)(3).  All specific examples of 
alternative sources of evidence listed in 
section 3.304(f)(3) must be included in 
the notification to the veteran.  In 
addition, send the veteran a new VA Form 
21-0781a, Statement in Support of Claim 
for Service Connection for Post Traumatic 
Stress Disorder Secondary to Personal 
Trauma, and request she complete it with 
as much specificity as possible.  An 
appropriate period of time should be 
allowed for the veteran to respond and/or 
submit additional evidence.

6.  After completing the above 
development, review the claims file and 
prepare a summary including all associated 
documents and then make a specific 
determination, in accordance with the 
provisions of 38 C.F.R. § 3.304(f), with 
respect to whether the veteran was exposed 
to a stressor, or stressors, in service, 
and, if so, the nature of the specific 
stressor or stressors established by the 
record.  In reaching this determination, 
address any credibility questions raised 
by the record.

7.  Thereafter, arrange for the veteran to 
be examined by a psychiatrist, if 
appropriate.  The claims folder should be 
made available to the examiner for review.  
The examiner should review all pertinent 
medical records and stressor statements 
from veteran and fellow service members in 
the claims file as well as the AMC/RO's 
determination as to whether there is 
credible supporting evidence of a personal 
assault in service and should state in the 
examination report that such review was 
performed.  If it is determined that any 
of the veteran's claimed in-service 
stressors did occur, the examiner should 
indicate whether PTSD may be diagnosed 
under the criteria of the Diagnostic and 
Statistical Manual of Mental Disorders 
(4th ed. 1994) of the American Psychiatric 
Association based on such stressor.  The 
examiner should reconcile any 
contradictory evidence regarding any 
psychiatric disability diagnosed, and 
explain the rationale for any opinion 
given.

8.  Readjudicate the veteran's claim for 
entitlement to service connection for 
PTSD.  If the claim remains denied, issue 
a supplemental statement of the case 
(SSOC) to the veteran.  The SSOC must 
contain notice of all relevant actions 
taken on the claim since February 2006 as 
well the text of 38 C.F.R. § 3.304(f)(3) 
(2005).  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


